t c memo united_states tax_court james f drakes and barbara e taylor petitioners v commissioner of internal revenue respondent docket no 19209-09l filed date james f drakes and barbara e taylor pro sese robert w mopsick for respondent memorandum findings_of_fact and opinion laro judge petitioners james f drakes and barbara e taylor invoked the court’s jurisdiction pursuant to sec_6330 to review the determination of respondent’s office of appeals appeals sustaining a proposed levy upon their property respondent sought the levy to collect from petitioners approximately dollar_figure of unpaid tax_liability relating to their federal_income_tax return return after our remand of this case to appeals to conduct a new hearing under sec_6330 as well as a short trial on the issues we decide the following two questions whether petitioners may challenge their underlying tax_liability we hold they may not and whether appeals abused its discretion in rejecting petitioners’ offer to compromise an unpaid federal tax_liability of dollar_figure for dollar_figure we hold it did not findings_of_fact the parties have filed with the court a stipulation of facts as well as certain related exhibits and they have agreed that all stipulated facts are conclusive we incorporate herein by reference the stipulation of facts and accompanying exhibits and we find the stipulated facts accordingly petitioners resided in new jersey at the time they petitioned the court petitioners husband and wife each have three children born of prior marriages three children were older than years of age at the time of trial and the record does not specify the ages of the other three children ms taylor is an 1unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded auditor with ubs financial services ubs and mr drakes works for vonage network llc ms taylor was previously married to lamont taylor who died in at the age of lamont taylor bequeathed to ms taylor his sec_401 retirement account retirement account with a balance of more than dollar_figure in ms taylor rolled over the retirement account balance at the time dollar_figure into an individual_retirement_account ira she received distributions from the ira beginning in and continuing throughout when each distribution was made to ms taylor she was younger than years old during ms taylor received taxable_distributions from the ira totaling dollar_figure the return was not made a part of this record but the parties stipulated an internal_revenue_service irs computer transcript rtvue listing the line items summarized on that return according to the transcript petitioners reported on the return wages of dollar_figure state and local_tax refunds of dollar_figure taxable ira_distributions of dollar_figure total income of dollar_figure and itemized_deductions of dollar_figure petitioners also reported additional tax on qualified_plans of dollar_figure a 2we note that the additional tax computed under sec_72 should be dollar_figure dollar_figure taxable ira distribution times additional tax and not dollar_figure as reported on the return respondent does not contend and we do not decide whether petitioners are liable for the shortfall assuming one exists total_tax liability of dollar_figure including a dollar_figure estimated_tax penalty and federal_income_tax withheld of dollar_figure respondent assessed the tax of dollar_figure reported as due on the return and credited petitioners for amounts withheld of dollar_figure the balance had not been paid when the trial was held respondent issued to each petitioner a separate final notice_of_intent_to_levy and notice of your right to a hearing final levy notices advising petitioners that respondent intended to levy upon their property to collect a dollar_figure federal_income_tax liability relating to the return in response to the final levy notices ms taylor requested a hearing by submitting to appeals form request for a collection_due_process or equivalent_hearing that form advanced an installment_agreement as a collection alternative to the proposed levy because according to ms taylor levying on petitioners’ property would have created financial hardship and other collection alternatives were available although the form indicated that the hearing was also requested in response to the filing of a notice_of_federal_tax_lien nftl appeals’ case activity record indicated that no nftl relating to petitioners’ property was filed as of date after requesting the referenced hearing ms taylor submitted to appeals a form_656 offer_in_compromise in respect of petitioners’ and federal_income_tax liabilities and based on doubt as to collectibility under the terms of the offer-in-compromise ms taylor proposed to compromise the and federal_income_tax liabilities for dollar_figure structured as short-term periodic_payments of dollar_figure for months appeals assigned settlement officer deborah e douglas so douglas to review petitioners’ offer-in-compromise so douglas rejected petitioners’ offer-in-compromise because according to a letter dated date petitioners were delinquent in paying their federal_income_tax and they had not included tax owing for that year in their offer-in-compromise the letter also stated that petitioners had failed to verify they would not owe tax for even though they were required to do so so douglas held a telephone hearing with ms taylor on date first hearing during the first hearing ms taylor stated that a levy would cause her undue financial hardship and she expressed her desire to submit an offer-in- compromise as a collection alternative to the proposed levy the parties have stipulated ms taylor did not contest petitioners’ underlying tax_liability for at any point during the first hearing in separate notices of determination dated july 3although petitioners’ and federal_income_tax liabilities are not at issue here we note that petitioners owed more than dollar_figure for the and taxable years and more than dollar_figure for the and taxable years the record does not specify the amount of the liability owed for each year appeals sustained the proposed levy because petitioners did not prove that they had made required withholding and or estimated_tax payments with respect to their federal_income_tax liabilities petitioners petitioned the court to review the notices of determination on date the parties stipulated and we agree petitioners did not challenge their underlying tax_liability for in the petition respondent moved the court for summary_judgment on date relying on 133_tc_392 the court denied that motion because a triable issue of fact might have been implicated by allegations in the petition surrounding petitioners’ claimed financial hardship respondent later moved the court to remand this case to appeals and we granted respondent’s motion for remand insofar as we remanded this case to appeals to conduct a new hearing under sec_6330 appeals assigned petitioners’ case on remand to settlement officer lisa wold so wold who held a face-to-face hearing with ms taylor and petitioners’ attorney on date second hearing we note that petitioners’ attorney has since withdrawn from the case the parties stipulated that ms taylor did not contest the validity of petitioners’ underlying tax_liability during the second hearing after the second hearing petitioners entered into an installment_agreement with the irs whereby they agreed to pay dollar_figure per month towards their and federal_income_tax liabilities the record does not specify the extent to which if at all petitioners have abided by the terms of the installment_agreement also at the second hearing petitioners submitted a completed form 433-a collection information statement for wage earners and self-employed individuals along with supporting documentation the form 433-a reported petitioners’ assets as dollar_figure cash a sec_401 retirement account with ubs and a balance of dollar_figure life_insurance policies with combined cash surrender values of dollar_figure two automobiles with equity of dollar_figure and miscellaneous personal_property valued at dollar_figure petitioners also reported owning a single family home valued at dollar_figure subject_to one or more mortgages totaling dollar_figure zero equity and a monthly mortgage payment of dollar_figure according to the form 433-a petitioners’ home was the subject of a foreclosure proceeding petitioners further reported on the form 433-a disposable income of dollar_figure per month so wold verified and accepted petitioners’ monthly income figure though she determined that petitioners were able to pay dollar_figure per month towards their unpaid tax_liability without suffering financial hardship the competing monthly income and expense determinations are summarized as follows income wages ms taylor wages mr drakes total income amount claimed amount determined dollar_figure big_number big_number dollar_figure big_number big_number expenses amount claimed determined amount food clothing and miscellaneous housing and utilities vehicle operating costs public transportation health insurance out-of-pocket health costs court-ordered payments life_insurance taxes total living_expenses dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number with respect to the favorable adjustments to petitioners’ expenses for food clothing public transportation and miscellaneous expenses so wold relied upon national and local standards to determine the additional_amounts which petitioners were entitled to claim as to the unfavorable adjustment to petitioners’ housing and utilities allowance so wold reasoned that petitioners should be allowed only the local standard because petitioners were not making mortgage payments finally so wold determined that ms taylor’s sec_401 retirement account with ubs was fully available to satisfy petitioners’ unpaid tax_liabilities because those funds were not needed to pay living_expenses respondent issued to petitioners a supplemental notice_of_determination on date the supplemental notice_of_determination reflected appeals’ decision to sustain the proposed levy because as so wold concluded paying dollar_figure monthly rather than the dollar_figure offered would not create a hardship for petitioners the supplemental notice_of_determination detailed so wold’s analysis stating that appeals had obtained verification from the irs office collecting the tax that legal and procedural requirements had been met the supplemental notice also concluded that the proposed collection action levy was not more intrusive than necessary because as appeals concluded a levy of dollar_figure per month would not impose hardship on petitioners opinion i overview the commissioner is authorized to levy upon all property or property rights of taxpayers liable for any_tax who neglect or refuse to pay that liability within days after notice_and_demand for payment was made sec_6331 before the commissioner may pursue collection by levy however he must notify the affected taxpayers in writing of their right to a hearing before an impartial appeals officer sec_6330 and b taxpayers who request a hearing under sec_6330 may raise at the hearing any issue relevant to the unpaid tax or the proposed levy including but not limited to appropriate spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 this court generally lacks jurisdiction to consider taxpayers’ underlying tax_liability where that issue was not properly raised at the sec_6330 hearing or considered in the notice_of_determination see 129_tc_107 at the conclusion of the hearing appeals issues a notice_of_determination setting forth its findings and decisions see sec_6330 sec_301_6330-1 q e-8 proced admin regs the determination must be based on consideration of a the commissioner’s verification that the requirements of applicable law and administrative procedure have been met b any relevant issues relating to the unpaid tax or the proposed levy and c whether the proposed levy balances the need for efficient collection of tax with the taxpayers’ legitimate concern that the collection action be no more intrusive than necessary sec_6330 where taxpayers desire judicial review of appeals’ determination they may file a petition with this court as petitioners have done see sec_6330 in cases where the underlying tax_liability is not at issue this court reviews appeals’ administrative determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists where appeals rendered its determination arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 ii challenge to underlying liability not allowed petitioners claimed for the first time at trial they are not liable for the additional tax under sec_72 even though they self-reported the tax as owing on the return respondent countered at trial that petitioners are precluded from challenging that liability because they did not raise the issue at either of two administrative hearings we agree with respondent taxpayers appealing a notice_of_determination under sec_6330 generally may challenge the existence or amount of an underlying tax_liability only if they did not receive a statutory_notice_of_deficiency for the liability or otherwise receive an opportunity to dispute the liability sec_6330 114_tc_604 for purposes of a collection review proceeding such as this the phrase underlying tax_liability includes the deficiency additions to tax including the additional tax provided by sec_72 penalties and statutory interest see 115_tc_329 the record does not establish that petitioners received a notice_of_deficiency for and consequently a challenge to petitioners’ tax_liability is allowed in this judicial proceeding only if petitioners did not have a prior opportunity to contest the existence or amount of the tax administratively the propriety of a challenge to petitioners’ tax_liability in this collection review proceeding is undermined by three stipulations stating that petitioners did not challenge the tax during the first or second hearing or in the petition petitioners do not ask the court to relieve them of the stipulations and we decline to do so sua sponte a stipulation is generally treated to the extent of its terms as a binding and conclusive admission by the parties rule e the court may allow a party to a stipulation to qualify change or contradict the stipulation upon a showing that the stipulation is contrary to the record see 66_tc_312 or where justice so requires see rule e we are unpersuaded that either circumstance is present in this case petitioners had occasion at either of two collection_due_process hearings to challenge their tax_liability but as we find failed to do so the stipulation of facts signed by both parties included factual paragraphs pages inclusive of exhibits and a clear and unambiguous statement that all stipulated facts shall be conclusive three stipulated paragraphs specify that petitioners’ underlying tax_liability was not challenged at the first hearing at the second hearing or in the petition the disputed stipulations are consistent with the evidentiary record and we conclude that those stipulations are binding upon the parties unless justice requires that petitioners be relieved of them see mathia v commissioner tcmemo_2007_4 93_tcm_653 unilateral mistake was not grounds for relieving commissioner of disputed stipulations justice does not favor relieving petitioners of the stipulations because even if petitioners were permitted to challenge their liability for the additional tax under sec_72 which they are not they would not prevail in 127_tc_1 the court decided whether a taxpayer-beneficiary was liable for the sec_72 additional tax on distributions which she received from an ira that had been partially funded with a rollover from her deceased husband’s retirement account the court stated that when the taxpayer-beneficiary chose to roll over the funds from the retirement account into her own ira she became ineligible for the exception from the additional tax on early distributions id pincite justice does not require a party be relieved of a stipulation where as here the party will not prevail on the merits of the argument cf estate of lee v commissioner tcmemo_2009_303 98_tcm_657 justice does not favor granting a motion for leave to amend the pleadings where doing so would be futile consequently we hold petitioners may not challenge the existence or amount of the liability iii no abuse_of_discretion in rejecting offer-in-compromise the second issue for decision is whether appeals abused its discretion in rejecting petitioners’ offer of dollar_figure to compromise federal_income_tax liabilities of dollar_figure we hold it did not the commissioner is allowed to compromise any civil tax_liability arising under the internal revenue laws sec_7122 see also sec_6330 pursuant to his statutory charge under sec_7122 the commissioner has prescribed guidelines for evaluating whether an offer-in-compromise is adequate and should be accepted to resolve a dispute see sec_301_7122-1 proced admin regs discussing compromises generally under that guidance grounds for compromise include doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioners essentially argue that appeals was required to accept their offer-in- compromise on the basis of doubt as to collectibility and effective tax_administration we consider each contention in turn the commissioner may compromise a tax_liability on the basis of doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs an offer-in- compromise based on doubt as to collectibility generally will be considered acceptable where it is unlikely that the full unpaid liability can be collected and the offer reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 a taxpayer’s reasonable collection potential is determined in part using published guidelines that establish national and local allowances for necessary living_expenses see internal_revenue_manual irm pt date at the second hearing petitioners submitted form 433-a reporting assets liabilities and monthly disposable income so wold reviewed the form 433-a and adjusted petitioners’ expenses in accordance with the irm determining that petitioners could pay dollar_figure per month without suffering a hardship the variance between petitioners’ and appeals’ monthly disposable income calculations arose from two adjustments first a reduction of dollar_figure to their housing and utilities allowance dollar_figure reported by petitioners less dollar_figure determined by so wold and second a reduction of dollar_figure to their public transportation allotment dollar_figure reported by petitioners less dollar_figure determined by so wold we conclude that so wold did not abuse her discretion in making either adjustment with regard to petitioners’ housing and utilities allocation irs employees are instructed to allow the standard amount for housing and utilities or the amount actually spent whichever is less irm pt a they are also instructed that where the expenses claimed for housing and utilities are more than those allowed by local standards the taxpayers must provide documentation to substantiate that the expenses are necessary see id so wold in an exercise of discretion concluded that the allowable expenses for housing and utilities should be reduced to the standard amount by virtue of petitioners’ nonpayment of their mortgages as to petitioners’ public transportation expense irs employees are advised to allow that expense in an amount fixed by reference to whether the taxpayers own a vehicle see irm pt b where the taxpayers use public transportation and own a vehicle as petitioners did when they submitted to appeals the form 433-a the allowable public transportation expense is the amount actually incurred id as explained in the supplemental notice_of_determination petitioners failed to provide to appeals proof establishing that they paid dollar_figure per month for public transportation and so wold allocated dollar_figure under local standards neither adjustment was arbitrary capricious or without sound basis in fact or law in view of irm pt a and b and we will uphold those determinations so wold also determined consistent with the irm that ms taylor’s sec_401 account balance of dollar_figure was reachable by levy because petitioners did not need that income to provide for necessary living_expenses see irm pt dollar_figure date funds held in a retirement account are reachable by levy when the taxpayer is neither retired nor close to retirement thus while appeals did not explicitly state so in the supplemental notice_of_determination respondent could reasonably expect to collect from petitioners at least dollar_figure dollar_figure of monthly disposable income time sec_120 months in the statutory collection_period plus dollar_figure see sec_6502 irm pt date taxpayers’ offer- in-compromise based on doubt as to collectibility must usually be equal to or exceed taxpayers’ reasonable collection potential we note that petitioners’ reasonable collection potential was actually higher than determined by so wold by virtue of their cash the cash_surrender_value of their life_insurance policies and available equity in their vehicles see eg irm pt date including cash and bank accounts in reasonable collection potential id pt including cash_surrender_value of life_insurance policies in reasonable collection potential id pt dollar_figure date including equity in motor vehicles in reasonable collection potential but see id pt dollar_figure date excluding furniture and personal effects from reasonable collection potential of individual taxpayers because petitioners’ reasonable collection potential of at least dollar_figure exceeded their offer amount of dollar_figure we hold that appeals did not abuse its discretion in rejecting their offer-in-compromise the commissioner may also compromise a tax_liability to promote effective tax_administration where full collection could be achieved but would result in economic hardship or compelling public policy or equity considerations provide a basis for compromising the liability see 124_tc_165 aff’d 454_f3d_782 8th cir sec_301_7122-1 proced admin regs petitioners assert in the petition that respondent’s proposed levy would leave their family without food petitioners have failed to persuade us that such is the case with respect to economic hardship sec_301_6343-1 proced admin regs as made applicable by sec_301_7122-1 proced admin regs states that economic hardship occurs where a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_7122-1 proced admin regs lists certain factors to consider in evaluating whether collection of a liability involves economic hardship and offers some illustrative examples these examples include a taxpayer who provides dependent care to a child with a serious long-term illness a retired taxpayer who would lack adequate means to pay basic living_expenses if his retirement account was liquidated and a disabled taxpayer with a fixed income and a modest home specially equipped to accommodate his disability sec_301_7122-1 proced admin regs petitioners’ situation is distinguishable from each of the examples in the regulations in they earned annual wages of more than dollar_figure and according to so wold’s credible analysis easily met their basic living_expenses as evidenced by petitioners’ installment_agreement whereby they agreed to pay dollar_figure per month to satisfy their and other tax_liabilities petitioners were able to pay more than they asserted in the petition accordingly we conclude that appeals was justified in rejecting petitioners’ claims of economic hardship we similarly find no equitable considerations requiring appeals to accept petitioners’ offer-in-compromise to the contrary if appeals accepted petitioners’ offer to pay less than their full tax_liability even though their reasonable collection potential reflected the ability to pay other taxpayers might lose confidence in a system that charges some but exempts others when they fail to comply sullivan v commissioner tcmemo_2009_4 t c m cch we are not persuaded that effective tax_administration required appeals to accept petitioners’ offer-in-compromise finally we note that appeals did not abuse its discretion with respect to the installment_agreement of date while the commissioner may generally not levy on a taxpayer’s property during the period that an installment_agreement is in effect see sec_6331 it is not necessarily an abuse_of_discretion to sustain a proposed levy where an installment_agreement is not pending see sec_6331 k so wold’s case activity record establishes that the installment_agreement was not pending until at least date well after the supplemental notice_of_determination was issued thus it would have been impossible for so wold to consider at the second hearing the question of whether the levy should not be made because of the installment_agreement appeals is of course empowered to enter into such an installment_agreement by virtue of its continuing jurisdiction under sec_6330 and respondent is generally precluded from levying on petitioners’ property during the period in which that installment_agreement is in effect under sec_6331 appeals has satisfied its obligations to petitioners under sec_6330 as detailed in the supplemental notice_of_determination appeals obtained verification from the irs office collecting the liability that all requirements of applicable law regulation and administrative procedure had been met so wold considered petitioners’ offer-in-compromise but concluded the offer should not be accepted because petitioners were able to pay dollar_figure per month without suffering hardship finally appeals concluded that the proposed levy was not more intrusive than necessary because petitioners would be able to pay their necessary monthly living_expenses on the basis of the foregoing appeals’ determination to proceed by levy is sustained the court has considered all of petitioners’ arguments for a contrary result and to the extent not discussed herein we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
